364512DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the instant Application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “alignment feature” in claim 1 and “connection feature” in claim 7 wherein “feature” is a generic placeholder performing the respective functions of alignment and connection.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 and 57-62, 66, 72 and 73 of copending Application No. 15/756,953 (reference application) in view of White et al., US 2005/0077726. 

Regarding instant claim 1, copending claim 26 recites a connector (line 1, equivalent to a connecting device) comprising a body with first and second ends and lumen (lines 2-3) the first end engageable with a terminal end of a conduit (lines 6-7) the second end engageable to another connector (line 9, the connector being equivalent to a connecting device) an internal surface comprising one or more male connection features for connection with a female part comprising locking fingers (lines 10-13) and an outer wall surrounding the connection figures (lines 14-16).  The copending claim does recite at least one of at least a first external alignment feature configured to align said connection device into an externally aligned connection with at least one of the another connection device, and at least a first external visual aid configured to provide, in use, an externally visible guide for alignment of said connection device into an aligned connection with the another connection device.
White teaches an outer wall (the radially outer wall of 36) of a connection device (Figure 6, connector 33 as per Paragraph 56)  surrounding the one or more internal male connection features, (Figures 8 and 9) an exterior surface of the outer wall (that having 44 and 43 as shown in Figure 6), comprising: at least one of at least a first external alignment feature (43) configured  (radially fixed with respect to 49 during coupling as shown in Figures 6 and 9) to align said connection device into an externally aligned connection (as depicted in Figure 8) with at least one of the another connection device, and at least a first external visual aid (48 as per Paragraph 59) configured (being externally visible as depicted in Figure 6 and by way of being a protrusion thus fully capable of providing an externally visible guide) to provide, in use, an externally visible guide for alignment of said connection device into an aligned connection (as depicted in Figure 8) with the another connection device.
	White and the copending Application are analogous in that both are from the field of connecting devices for breathing circuits.  Therefore it would be obvious to one of ordinary skill in the art to modify copending claim 26 to include at least one of at least a first external alignment feature configured to align said connection device into an externally aligned connection with at least one of the another 
Regarding instant claim 2, said at least one of said one or more internal male connection features (as detailed in copending claim 26) is oriented (inherently, being formed on an inner surface of the body) so as to be radially aligned with at least one of the first external alignment feature (43 of White as detailed regarding instant claim 1 above) and the first external visual aid (48 as per Paragraph 59 of White).
Regarding instant claim 3, the first external alignment feature of White comprises at least one cut-out (48, a flat side capable of causing leaking as per Paragraph 59 thus a cut out relative to a complete cylindrical form) in a terminal end face (the outer wall at 45 in White, analogous to the outer surface of the second end of copending claim 26) of the outer wall of the second end, said at least one cut-out being configured to be received by a substantially reciprocally shaped portion (the portion of 35 to the patient-proximal of 52 as per Paragraph 57 of White) on the another connection device to which said outer wall is to be placed into contact (as depicted in Figure 8 of White).
Regarding instant claim 4, the reciprocally shaped portion is a protrusion or projection (35 extending to the patient-proximal of 52 and 34 as shown in Figure 6 of White).
Regarding instant claim 5, the first external alignment feature is configured to be co-located to key (by way of being formed in a solid form with 41 and 42 as depicted in Figure 9, as per Paragraph 54 of White) in use, with a reciprocally shaped projection (ridge 41) of a sleeved portion (38 as per Paragraph 54 of White) of the another connection device when brought to bear into connection therewith during a connection between a terminal face of the second end of the connection device and the another connection device (as shown in Figures 8 and 9 of White).
Regarding instant claim 6, copending claim 57 recites a diameter of an outer wall (line 1 of copending claim 57) portion (inherently, as t apportion thereof) of the second end is smallest at a terminal end of the second end (line 2 of claim 57), with the diameter increasing in a direction extending away from the terminal end of the second end towards the first end (line 3 of claim 57).
Regarding instant claim 7, copending claim 58 recites wherein said one or more locking fingers comprise a recess on an outer surface of each said finger (lines 1-2 of copending claim 58), said recess being configured to receive an internal connection feature of the another connection device configured for connection thereto (line 3 of claim 58).  The copending claim does not recite the recess to be shaped for receipt of the internal connection feature of the connection device however a condition of being shaped for receipt is inherent in the recited configuration of a recess to receive a feature.
Regarding instant claim 8, said recess as detailed in copending claim 60 is configured to receive the internal connection feature in a form of a raised protrusion (as per lines 2-3 of copending claim 60) that extends in a radially inward direction toward said recess or a tab.
Regarding instant claim 9, copending claim 59 recites the body of the connection device to comprise an outwardly flared portion located at the first end of the body.
Regarding instant claim 10, copending claim 60 recites the internal surface of the second end of the body further comprises a protrusion (lines 1-2) configured to engage with a commensurately shaped portion of the another connection device to be received by the internal surface bounded by the outer wall (lines 3-4).
Regarding instant claim 11, copending claim 60 recites the protrusion is configured to engage with the commensurately shaped portion with an interference fit (lines 2-3).
Regarding instant claim 12, copending claim 60 recites the internal surface is configured to receive, within the internal surface, the commensurately shaped portion of the another connection device (lines 2-3).
Regarding instant claim 13, copending claim 61 recites the protrusion extends as a shoulder radially outwardly (lines 1-2) from at least one of: the one or more locking fingers; and a base extending as a floor from the internal surface bounded by the outer wall (lines 3-4).
Regarding instant claim 14, copending claim 62 recites the body of the connection device is configured to be connected to a swivel-type connector component, in use.
Regarding instant claim 15, copending claim 72 recites the connection device is configured to be engaged, in use, with the terminal end of a breathing conduit of a nasal cannula thus to be configured to be engaged with a non-sealing nasal cannula..
Regarding instant claim 16, copending claim 73 recites a connector in combination with a breathing conduit and a non-sealing nasal cannula (lines 5-8),and copending claim 74 further recites wherein the connection device is configured to be engaged, in use, with a terminal end of the breathing conduit (lines 1-2).
Regarding instant claim 17, copending claim 68 recites wherein the body comprises an elastomeric cuff.
Regarding instant claim 19, copending claim 26 recites wherein the first end is configured to connect with another connection device (line 8) at an end of the breathing conduit, in use.
Regarding instant claim 20, copending claim 66 recited wherein the connection device provides for one or more sealing surfaces for sealing with another connection device.
Regarding instant claim 21, as per line 1 of copending claim 26, the connection device comprises a connector.

Claim 18 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 of copending Application No. 15/756,953 (reference application) in view of White et al., US 2005/0077726 as detailed regarding claim 1 above in further view of Edward P. Dutkiewics, US 2002/0112730. The copending claims do not recite the first end to comprise a thread configured to threadedly connect to the breathing conduit, in use. 
Dutkiewics teaches a threaded connection (Figure 1, 88 and 96, as per Paragraphs 44 and 45) analogous to 36 and 14 of White by way of being a patient-proximal connection of a connector and conduit of a nasal cannula circuit (as shown in Figure 1 of Dutkiewics) wherein a diameter of an outer wall portion of a second end (the diameter at the outer surface of 96) to be smallest at a terminal end of the second end thereof (the patient-distal end including the patient distal end of the threaded portion of 96 in Dutkiewics), with the diameter increasing in a direction extending away from the terminal end  (increased diameter at 92 as depicted and as required for the threaded connection of Paragraph 44)  of the second end towards the first end (the patient-proximal end of 92) thus wherein the first end comprises a thread (96 in Dutkiewics) configured to threadedly connect to the breathing conduit (via 88) in use.
Dutkiewics and the copending claimed invention are analogous in that both are from the field of couplings for breathing circuits.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the connection between the copending claimed body and conduit to be the threaded connection of Dutkiewics thus resulting in the first end comprising a thread configured to threadedly connect to the breathing conduit, in use.  It would have been obvious to do so for the purpose of achieving a connection to tubing in a known suitable manner recognized in the art of breathing circuits.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 10-15 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al., US 2005/0077726.
Regarding claim 1, white discloses a connection device (Figure 6, connector 33 as per Paragraph 56) to be provided at a terminal end (the patient-proximal end, as shown by connector 1 in Figure 3, connector 33 being an embodiment of connector 1 as per Paragraphs 43 and 56)  of a breathing conduit (3 as per Paragraph 38), the connection device comprising: a body (Figure 6, and 36 as per Paragraph 56) comprising a first end (the end opposite 45, such as would be the patient-distal end of 36 in use as per Paragraph 59) and a second end (45 as per Paragraph 59), the body internally defining a lumen (the internal lumen through the tubular form of 36, as per Paragraph 53 as shown in Figure 6) for passage of gas therethrough (Paragraph 58) between the first and second ends (flow being from a humidifier upstream to a patient downstream of 33 as shown by connector 1 in in Figure 1); the first end being configured to be engaged, in use (36 being a humidifier end part for engagement to 3 as per Paragraph 54), with the terminal end of the breathing conduit (the patient-proximal end of 3 as shown in Figure 1) or a component to be associated with the terminal end of the breathing conduit; the second end being configured to be, in use, engaged (configured to engage with 34 as per Paragraph 53) with another connection device (34); wherein an internal surface of the body (the radially interior surface of 36) comprises one or more internal male connection features (one of the longitudinal protrusion between slots 43 and 44 as shown in Figure 9, male connecting features relative to the gaps between 41 and 42) for connection with a female part (the relative gaps of 34 between 41 and 42 thereof) of the another connection device (34 and 35) configured to receive said male connection features (configured in size, orientation and shape, as depicted in Figure 9), the male internal connection features comprising one or more locking fingers (a unit of the longitudinal protrusions between slots 43 and 44  as shown in Figure 9, male connecting features relative to the gaps between 41 and 42); and wherein the connection device further comprises an outer wall (the radially outer wall of 36) surrounding the one or more internal male connection features, (Figures 8 and 9) an exterior surface of the outer wall (that having 44 and 43 as shown in Figure 6), comprising: at least one of at least a first external alignment feature (43) configured  (radially fixed with respect to 49 during coupling as shown in Figures 6 and 9) to align said connection device into an externally aligned connection (as depicted in Figure 8) with at least one of the another connection device, and at least a first external visual aid (48 as per Paragraph 59) configured (being externally visible as depicted in Figure 6 and by way of being a protrusion thus fully capable of providing an externally visible guide) to provide, in use, an externally visible guide for alignment of said connection device into an aligned connection (as depicted in Figure 8) with the another connection device.

Regarding claim 2, said at least one of said one or more internal male connection features (the longitudinal protrusions between slots 43 and 44 as shown in Figure 9, as per Paragraph 54, male connecting features relative to the gaps between 41 and 42) is oriented (radially between 43 and 44 as shown in Figure 9) so as to be radially aligned with at least one of the first external alignment feature (43) and the first external visual aid (48 as per Paragraph 59).
Regarding claim 3, the first external alignment feature comprises at least one cut-out (48, a flat side capable of causing leaking as per Paragraph 59 thus a cut out relative to a complete cylindrical a terminal end face (the outer wall at 45) of the outer wall of the second end, said at least one cut-out being configured to be received by a substantially reciprocally shaped portion (the portion of 35 to the patient-proximal of 52 as per Paragraph 57) on the another connection device to which said outer wall is to be placed into contact (as depicted in Figure 8).
Regarding claim 4, the reciprocally shaped portion is a protrusion or projection (35 extending to the patient-proximal of 52 and 34 as shown in Figure 6).
Regarding claim 5, the first external alignment feature is configured to be co-located to key (by way of being formed in a solid form with 41 and 42 as depicted in Figure 9, as per Paragraph 54) in use, with a reciprocally shaped projection (ridge 41) of a sleeved portion (38 as per Paragraph 54) of the another connection device when brought to bear into connection therewith during a connection between a terminal face of the second end of the connection device and the another connection device (as shown in Figures 8 and 9).
Regarding claim 7, said one or more locking fingers comprise a recess on an outer surface of each said finger (the depressions radially between 43 and 44 shown in Figure 6), said recess being configured to receive an internal connection feature (41) of the another connection device configured for connection thereto (receiving 41 and 42 there-within as per paragraph 54), and wherein the recess is shaped for receipt of the internal connection feature of the another connection device (having a pointed shape as depicted for guiding as per Paragraph 54).
Regarding claim 8, said recess is configured (shaped as depicted in Figures 8 and 9 to receive 41) to receive the internal connection feature in a form of a raised protrusion (41 being a ridge thus a raised protrusion) that extends in a radially inward direction (extending inward from 36) toward said recess (toward the lumen of 34) or a tab.
Regarding claim 10, the internal surface of the second end of the body further comprises a protrusion (a further unit of the longitudinal protrusion between slots 43 and 44 as shown in Figure 9, configured to engage with a commensurately shaped portion (ridge 42) of the another connection device to be received by the internal surface bounded by the outer wall (as depicted in Figure 9).
Regarding claim 11, the protrusion is configured to engage with the commensurately shaped portion with an interference fit (as per Paragraph 56).
Regarding claim 12, the internal surface is configured to receive (as shown in Figure 9), within the internal surface, the commensurately shaped portion (ridge 42) of the another connection device.
Regarding claim 13, the protrusion extends as a shoulder (an extending from to the side of the central longitudinal axis of 34) radially outwardly from a base extending as a floor (the internal surface of 36 including 43 and 44, as shown in Figure 9) of the internal surface bounded by the outer wall.
Regarding claim 14, the body of the connection device is configured to be connected to a swivel-type connector component (35, 33 including 35 being a swivel connector as per Paragraph 43 referring to connector 1 of which 33 is an embodiment and paragraph 53), in use.
Regarding claim 15, the connection device is configured to be engaged (coupled to 14 and 12 in Figure 1 by way of 34 to be engaged), in use, with the terminal end (the patient-distal end of 14) of a breathing conduit (14) of a nasal cannula (12 as per Paragraph 43) thus fully capable by said configuration of coupling to a non-sealing nasal cannula.
Regarding claim 19 the first end is configured to connect with another connection device (34 as shown in Figure 8, as per Paragraph 54) at an end of the breathing conduit (the patient distal end of 14, as shown in Figure 1), in use.
Regarding claim 20, the connection device provides for one or more sealing surfaces (inherently, as per Paragraph 43, sealing with 14) for sealing with another connection device 
Regarding claim 21 the connection device comprises a connector (36, a mating part thus a connector as per Paragraph 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claim 1 above in view of Edward P. Dutkiewics, US 2002/0112730.
Regarding claim 6, White does not disclose a diameter of an outer wall portion of the second end to be smallest at a terminal end of the second end, with the diameter increasing in a direction extending away from the terminal end of the second end towards the first end.  Rather, in White, as depicted in Figure 6, the outer wall of 34 tapers downward in a direction from the terminal end rather than tapering upward.
Dutkiewics teaches a threaded connection (Figure 1, 88 and 96, as per Paragraphs 44 and 45) analogous to 36 and 14 of White by way of being a patient-proximal connection of a connector and conduit of a nasal cannula circuit (as shown in Figure 1 of Dutkiewics) wherein a diameter of an outer wall portion of a second end (the diameter at the outer surface of 96) is smallest at a terminal end of the second end thereof (the patient-distal end including the patient distal end of the threaded portion of 96 in Dutkiewics), with the diameter increasing in a direction extending away from the terminal end  (increased diameter at 92 as depicted and as required for the threaded connection of Paragraph 44)  of the second end towards the first end (the patient-proximal end of 92).


Regarding claim 9 White does not disclose said body to comprise an outwardly flared portion located at the first end of the body.
Dutkiewics teaches a threaded connection (Figure 1, 88 and 96, as per Paragraphs 44 and 45) analogous to 36 and 14 of White by way of being a patient-proximal connection of a connector and conduit of a nasal cannula circuit (as shown in Figure 1 of Dutkiewics) wherein a diameter of an outer wall portion of a second end (the diameter at the outer surface of 96) to be smallest at a terminal end of the second end thereof (the patient-distal end including the patient distal end of the threaded portion of 96 in Dutkiewics), with the diameter increasing in a direction extending away from the terminal end  (increased diameter at 92 as depicted and as required for the threaded connection of Paragraph 44)  of the second end towards the first end (the patient-proximal end of 92) thus to comprise an outwardly flared portion (92) located at the first end of the body (92 and 88i n Dutkiewics).
Dutkiewics and White are analogous in that both are from the field of connectors for nasal cannulae.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the connection between the body and tube 14 in White to be the threaded connection of Dutkiewics thus resulting in White wherein the body comprises an outwardly 

Regarding claim 16, white discloses said device of claim 1 (as detailed regarding claim 1 above) in combination with a breathing conduit (14 in Figure 1 as per Paragraph 43) and a nasal cannula (12), wherein the connection device is configured to be engaged (coupled to 14 and 12 in Figure 1 by way of 34 to be engaged), in use, with a terminal end of the breathing conduit (the patient-distal end of 14).  White does not disclose said nasal cannula to be a non-sealing nasal cannula.
Dutkiewics teaches a nasal cannula (Figures 2 and 3 as per Paragraphs 24 and 24) that is a non-sealing cannula (lacking seals as depicted).
Dutkiewics and White are analogous in that both are from the field of nasal cannulae.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to apply the non-sealing cannula of Dutkiewics as the nasal cannula of White.  It would have been obvious to do so for the purpose of achieving nasal cannula in a known suitable manner recognized in the arts.

Regarding claim 18, white does not disclose said the first end to comprise a thread configured to threadedly connect to the breathing conduit, in use.
Dutkiewics teaches a threaded connection (Figure 1, 88 and 96, as per Paragraphs 44 and 45) analogous to 36 and 14 of White by way of being a patient-proximal connection of a connector and conduit of a nasal cannula circuit (as shown in Figure 1 of Dutkiewics) wherein a diameter of an outer wall portion of a second end (the diameter at the outer surface of 96) to be smallest at a terminal end of the second end thereof (the patient-distal end including the patient distal end of the threaded portion  a thread (96 in Dutkiewics) configured to threadedly connect to the breathing conduit (via 88) in use.
Dutkiewics and White are analogous in that both are from the field of connectors for nasal cannulae.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the connection between the body and tube 14 in White to be the threaded connection of Dutkiewics thus resulting in White wherein the first end comprises a thread configured to threadedly connect to the breathing conduit, in use.  It would have been obvious to do so for the purpose of achieving a connection to tubing in a known suitable manner recognized in the art of breathing circuits.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claim 1 above in view of Jaffre et al., US 2011/0240031. White does not disclose said body to comprise an elastomeric cuff.  
Williams teaches a body of a connection device (Figure 2, 66 and 65 as per Paragraph 25 thereof) for a nasal interface (as per the Paragraph 5 of Jaffre) to comprise an elastomeric cuff (60, elastomeric as per Paragraph 27, a ring outwardly surrounding effective body 65 of the connector as depicted in Figure 2 thus a cuff).
Jaffre and White are analogous in that both are from the field of connectors for nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the body of Williams to comprise the elastomeric cuff of Jaffre.  It would have been obvious to do so for the purpose as taught in Paragraph 27 of Jaffre of facilitating gripping.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3619